Citation Nr: 1439227	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-09 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for varicose veins of the right lower extremity. 

2.  Entitlement to an initial disability evaluation in excess of 10 percent for varicose veins of the left lower extremity. 

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a disability evaluation in excess of 10 percent for a right knee disability.

5.  Entitlement to a disability evaluation in excess of 10 percent for a left knee disability.

6.  Entitlement to an initial disability evaluation in excess of 20 percent for cervical spondylosis at the C5-6 and C6-7 vertebrae. 

7.  Entitlement to an initial disability evaluation in excess of 10 percent for right upper extremity radiculopathy, secondary to the service-connected cervical spine disability. 

8.  Entitlement to a disability evaluation in excess of 10 percent for degenerative arthritis and rotator cuff tendinopathy of the right shoulder.


REPRESENTATION

Veteran represented by:	Robert Eastman, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to August 1978, January 1982 to January 1990, and from October 1997 to May 2002. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. 


The Veteran was afforded videoconference hearings before the undersigned Veterans Law Judge in October 2010 and in April 2014.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

During the April 2014 hearing testimony, the Veteran, through his representative, withdrew his appeal for a rating in excess of 10 percent for his left ankle.  Thus, the Board no longer has jurisdiction over this claim.

The Board acknowledges that the Veteran also claimed service connection for kyphosis during the course of his April 2014 hearing testimony.  However, the Board observes that the Veteran is already service-connected for such disability with an effective date of May 28, 2002; with a current disability rating of 40 percent.  Thus, no action is required with regards to this claim.

The issue of entitlement to service connection for depression, claimed during the April 2014 hearing testimony as secondary to his service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to a disability evaluation in excess of 10 percent for varicose veins of the bilateral lower extremities, a compensable evaluation for hemorrhoids, a disability evaluation in excess of 10 percent for a right shoulder disability, a disability evaluation in excess of 10 percent for a left knee disability and a disability evaluation in excess of 10 percent for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran does not have favorable ankylosis of the entire cervical spine; and range of forward flexion of the cervical spine has not approximated 15 degrees or less

2.  The preponderance of the evidence indicates that the Veteran has no objective findings of radiculopathy and his disability can be described, at its worst, as mild.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a rating in excess of 10 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from appeals of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at hearings during October 2010 and April 2014 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board has taken into account the benefit of the doubt in all of the claims discussed herein and afforded it the Veteran in every instance.

The Veteran has been rated as 20 percent disabled due to cervical spondylitic disease under Diagnostic Code 5242 and 10 percent disabled due to right upper extremity radiculopathy under Diagnostic Code 8515, effective July 9, 2007.

Under the general rating formula for Disabilities and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

The Veteran's service-connected left upper extremity radiculopathy is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8515, which provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 50 percent for the major side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant the maximum 70 percent for the major side. 

The terms "mild," "moderate," and "severe" are not defined in the regulations. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 . Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

 Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

The Veteran was afforded a VA examination to consider the disabilities decided herein in October 2008.  The Veteran complained of neck pain with tingling and numbness of the right upper extremity.  There was tenderness over the lower cervical spine with range of motion testing indicating for flexion limited to 20 degrees by pain.  There was no additional loss of range of motion due to pain, fatigue weakness lack of endurance or incoordination following repetitive use.  An x-ray of the cervical spine showed narrowing of disk space in the cervical spine with osteophytes.  The examiner diagnosed cervical spondylosis with right upper extremity radiculopathy.

The Veteran was last afforded a relevant VA examination in April 2011.  The Veteran complained of pain, numbness and paresthesias as well as fatigue, decreased motion, stiffness, weakness and spasm.  The examiner indicated that there was no ankylosis of the cervical spine and the Veteran's flexion was from 0 to 35 degrees; his posture and head position were normal.  The Veteran's imaging results indicate lower cervical spondylosis, not significantly changed since 2008.

With regards to his upper extremity radiculopathy, the Veteran's detailed reflex exams indicate normal reflexes in all parts of all extremities; his sensory exam was normal; and his motor exam was completely normal with normal muscle tone and no atrophy.  Thus, there were no objective findings of radiculopathy on examination.

The Veteran's VA treatment records were examined for evidence of range of motion of flexion of the Veteran's cervical spine to 15 degrees or for evidence of the Veteran's right upper extremity radiculopathy warranting a higher rating than that allowed for a mild disability; there were no VA treatment records containing such information.  Although, the Board notes that the Veteran received treatment for such disabilities and complained of pain and other symptomatology consistent with that described during his VA examinations.

The Board finds that the Veteran's cervical spine disability does not warrant a rating higher than 20 percent.  In this regard, the Veteran has had forward flexion to 30 degrees on examination and there is no indication of ankylosis.  Considering repetitive motion, VA examination results no additional disability which would warrant additional compensation utilizing the Deluca criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

There is no evidence that the Veteran's range of forward flexion of the cervical spine has ever approximated 15 degrees or less, or that he has ankylosis of the entire cervical spine.  The record shows no periods of physician prescribed bedrest.

The Board has considering additional diagnostic codes but none would provide a higher rating for the Veteran's cervical spine disability. 

Considering the Veteran's claim for an increased rating for a right upper extremity disability, the Board finds that the Veteran's disability is best described as mild as there is no objective signs or evidence of such condition found in the record and, as such, the symptoms described are wholly sensory in nature.  As such, an evaluation higher than 10 percent for radiculopathy is also not warranted.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected cervical spine and right upper extremity disabilities are manifested by signs and symptoms such as pain, stiffness, numbness and paresthesias.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the cervical spine provide disability ratings on the basis of limitation of motion and all of the cited symptomatology is considered with the Veteran's right upper extremity disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  In summary, the schedular criteria for musculoskeletal disabilities as well as the secondary radiculopathy contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss the aforementioned disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's cervical spine disability and secondary right upper extremity radiculopathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his cervical spine disability and upper extremity radiculopathy has caused him to miss work regularly or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected cervical spine disability upper extremity radiculopathy does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for cervical spondylosis at the C5-6 and C6-7 vertebrae is denied. 

Entitlement to an initial disability evaluation in excess of 10 percent for right upper extremity radiculopathy, secondary to the service-connected cervical spine disability is denied. 


REMAND

Unfortunately, further remand is required for the following disabilities.

Varicose Veins of the Bilateral Lower Extremities 

The Veteran contends that he is entitled to disability ratings in excess of 10 percent for his service-connected varicose veins of the right and left lower extremities.  Specifically, during hearing testimony, the Veteran's representative argued that his varicose veins should be rated at 40 percent per lower extremity.  Regretfully, additional evidentiary development is necessary on these issues before appellate review may proceed. 

The record demonstrates that the Veteran was afforded a VA examination for his varicose veins in August 2006 and again in April 2011.  According to these examination reports, the Veteran did not suffer from edema in the lower extremities. However, the Veteran testified to swelling in both lower extremities during his October 2010 hearing and his April 2014 hearing.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). Therefore, since the Veteran's last VA examination was three years ago, and since the Veteran has provided testimony suggesting a worsening of his symptomatology, he should be afforded the opportunity to have an additional VA examination. 

Degenerative Arthritis and Rotator Cuff Tendinopathy of the Right Shoulder 

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for a right rotator cuff disorder.  Specifically, during hearing testimony, the Veteran's representative argued that his right shoulder should receive a 30 percent disability rating.  However, additional evidentiary development is again necessary before appellate review may proceed. 

The Veteran was afforded a VA examination for his right shoulder in October 2008.  The examiner concluded that the Veteran had no evidence of tenderness of the right shoulder and that he had forward flexion from 0 degrees to 130 degrees with pain starting at 100 degrees, abduction to 110 degrees with pain starting at 90 degrees, and external and internal rotations to 90 degrees with pain starting at 70 degrees. 

The Veteran was afforded an additional VA examination in April 2011.  The examiner concluded that the Veteran had forward flexion from 0 degrees to 160 degrees, abduction to 160 degrees, and external rotation to 75 degrees and internal rotation to 70 degrees. 

During the Veteran's April 2014 hearing, his representative argued that the Veteran's current range of motion was clearly less than 25 degrees.  It is somewhat unclear from the hearing testimony how far the Veteran could raise his arm but it seems be around 45 degrees.  If this assertion is accurate, then the Veteran's disability has significantly worsened since his last VA examination.  As such, he should be scheduled for a more recent VA examination of the right shoulder.  See Caffrey, 6 Vet. App. at 381; see also Snuffer, 10 Vet. App. at 403.

Knees

During hearing testimony, the Veteran's representative argued that the Veteran he should be given 30 percent ratings for each knee as he utilizes knee braces.  The Board notes that the most recent examination to determine the Veteran's current knee disability was in August 2006 in which the Veteran reported he used no assistive devices.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, since the Veteran's last VA examination was eight years ago, and since the Veteran has provided testimony suggesting a worsening of his symptomatology, ostensibly with additional instability, he should be afforded the opportunity to appear of a more recent VA examination. 

Hemorrhoids

During hearing testimony, the Veteran's representative argued that he should be given a 20 percent rating for hemorrhoids because he has fissures.  

The Board notes that the most recent examination to determine the Veteran's current hemorrhoid disability was in August 2006 and there was no bleeding reported or fissures at that time.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, since the Veteran's last VA examination was three years ago, and since the Veteran has provided testimony suggesting a worsening of his symptomatology, he should be afforded the opportunity to appear of a more recent VA examination. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Miami VAMC.

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current severity of his service-connected varicose veins of the right and left lower extremities.  The Veteran's claims file and a copy of this remand must be provided to the examiner at the time of examination.  The examiner shall describe in detail all symptomatology associated with the Veteran's disabilities. 

3.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current severity of his service-connected hemorrhoids.  The Veteran's claims file and a copy of this remand must be provided to the examiner at the time of examination.  The examiner shall describe in detail all pertinent symptomatology. 

4.  The Veteran should also be scheduled for a VA examination before an appropriate specialist to determine the current severity of his service-connected right and left  knee disabilities. The Veteran's claims file and a copy of this remand must be provided to the examiner at the time of examination.  The examiner shall describe in detail all symptomatology associated with the Veteran's service-connected knee disabilities. 

The examiner shall also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee disabilities. If pain on motion is observed, the examiner shall indicate the point at which pain begins.  In addition, the examiner shall indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

5.  The Veteran should also be scheduled for a VA examination before an appropriate specialist to determine the current severity of his service-connected right shoulder disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner at the time of examination.  The examiner shall describe in detail all symptomatology associated with the Veteran's service-connected shoulder disability. 

The examiner shall also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right upper extremity.  If pain on motion is observed, the examiner shall indicate the point at which pain begins.  In addition, the examiner shall indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

6.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


